Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Upon further consideration the examiner has determined that the previously sent restriction citing separate species in fact embodies only one invention.  The requirement for restriction is hereby rescinded. Examination on the merits of claims 1-11 follows.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dielectric layer has a cone shape in claim 5, and the dielectric layer has a pyramid shape in claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. Publication No. US 2007/0017636.
	Regarding claim 1, Goto discloses an electric-charge generating element that generates electric charges by gaseous discharge [abstract, Fig. 1 and 17, par. 0065], comprising: a dielectric layer [Fig. 1, porous spacers 4a; Fig. 17, insulator layers are dielectric layers];
a discharge electrode [Fig. 1, top electrode 4b; Fig. 17, cathode electrode] disposed on one surface of the dielectric layer;
a ground electrode [Fig. 17, anode electrode] disposed on the other surface or inside of the dielectric layer [anode electrode is grounded]; and
a nozzle that is disposed in the dielectric layer at a position such that the nozzle does not interfere with the discharge electrode and the ground electrode so as to penetrate through the dielectric layer [Fig.1 and Fig. 2, electrode holes 3].
claim 2, Goto discloses that the electric-charge generating element adds the generated electric charges to particles included in a gas [par. 0070, charged particles].
	Regarding claim 3, Goto discloses that the dielectric layer has the nozzle at a center of the dielectric layer [Fig. 2 and Fig. 17 show that the nozzle is at a center of the layer 4].
	Regarding claim 4, Goto discloses that an opening shape of the nozzle is a polygon, a circle [Fig. 2, circle as shown], or an ellipse.
	Regarding claim 9, Goto discloses that the discharge electrode and the ground electrode are disposed so as to form a plurality of pairs and each are arranged in a radial pattern or an annular pattern centered on the nozzle [par. 0147].
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. Publication No. US 2007/0017636.
	Regarding claim 5, Goto does not explicitly disclose that the dielectric has a cone shape, and wherein the nozzle is disposed at a vertex of the dielectric layer.  It would have been an obvious matter of design choice to have the dielectric layer has a cone 
Regarding claim 6, Goto does not explicitly disclose that the dielectric has a pyramid shape, and wherein the nozzle is disposed at a vertex of the dielectric layer.  It would have been an obvious matter of design choice to have the dielectric layer having a pyramid shape, since applicant has not been disclosed that having a circular cone shape solves any stated problem or is for any particular purpose.  
Regarding claims 7 and 8, Goto discloses that the discharge electrode is disposed on an inner surface of the dielectric layer, and wherein the ground electrode is disposed on an outer surface or inside of the dielectric layer [Fig. 13 shows that the anode electrode and cathode electrodes are disposed on two sides of the insulator, Fig. 2].
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. Publication No. US 2007/0017636, in view of Shoji JP-2007-92422.
	Regarding claim 10, Goto does not disclose that the dielectric layer includes a vibration source that vibrates the dielectric layer.
	Shoji discloses an ion generating device, comprising a vibration source of that vibrates the dielectric layer [abstract].
	Goto and Shoji are analogous ion generating devices.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to incorporate a vibration source of Shoji, into Goto, for the benefit of removing the adhered and deposited foreign matter to suppress and prevent contamination of the device.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. Publication No. US 2007/0017636, in view of Chiba, WO 2015/146456.
	Regarding claim 11, Goto does not disclose a particle counter.
	Chiba discloses an ion generating device, comprising a particle counter comprising that adds electric charges to particles in a gas introduced into a gas flow pipe; and a detection device that detects the number of particles in the gas based on the quantity of electric charges of particles to which electric charges have been added or the quantity of electric charges that have not been added to particles [abstract, Fig. 1].
	Goto and Chiba are analogous ion generation devices.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Chiba’s particle counter and a detection device, for the benefit of measuring the number of fine particles on the basis of the amount of the collected charge.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836